ON KEHEARING.
Ellison, J.
— We granted a rehearing in this case principally for the reason that we found that that portion of the foregoing opinion which ruled that attachment was not the proper remedy for the enforcement of a landlord’s lien was in conflict with a case in the supreme court, Garroutte v. White, 92 Mo. 240.
The whole case has, however, been again well argued and we have again given it our consideration. The sale and the circumstances of the sale we find on examination to be as originally stated. The contract *247does not show a contract of sale of a part, of a quantity of hay to be afterwards separated from the mass. It shows a sale of a specific and identified lot of hay viz., six hundred tons in certain barns. The six hundred tons was what the parties supposed was in the barns. It was not intended to express that six hundred tons of unspecified hay out of a large mass was contracted for, but the intention was to describe the hay then sold, it being all there was in the barns. The mere fact that provision was made as to the possibility of there being from one to three car loads, more or less than the amount supposed to be in the barns, can not affect the character of the transaction. We are confirmed in our opinion that it was a sale as between the parties by an able, interesting and elaborate opinion by Ch. J. Paxson in the recent case of Commonwealth v. Hess, 148 Pa. St. 98, where on a review of a great number of cases, the distinction asserted in Hamilton v. Clark, 25 Mo. App. 456, is clearly and satisfactorily, stated.
On the question as to whether interpleader took actual and visible possession of the hay before the levy of. the attachment, there can be nothing further said than that the jury passed upon it under proper instructions, and that there was ample evidence to sustain their finding.
We will now proceed to dispose of the case in recognition of the decision of the supreme court above referred to, that attachment is the proper remedy. There was evidence tending to show that a small portion of the hay was grown upon plaintiff’s lands by the defendant as his tenant and the court gave instructions to the jury whereby it was intended to assert that if any of the hay was grown upon plaintiff’s land it was subject to the lien and should be deducted from the whole amount sold to interpleader. This instruction is criticised by plaintiff. It is furthermore asserted that the *248evidence established beyond any question that twenty tons of the hay was grown upon plaintiff’s premises and that it should be subjected to his lien. But the question arises, can a landlord enforce his lien on the crop as against a Iona fide purchaser for value without notice? If he can not, we need not go into the complaint made by the plaintiff. We regard interpleader as a purchaser for value, without notice. The evidence shows clearly that he in point of fact had no notice of any kind. But if he had knowledge of facts sufficient to put him upon inquiry he would be chargeable with notice. This we decided in Dawson v. Coffey, 48 Mo. App. 109, a case arising prior to the amendment to the statutes which we shall presently notice. The evidence in this case is that 'defendant was known to inter-pleader to live on rented premises. Not any particular premises but merely that he was not a land owner and lived on rented property. He was, however, shown to be a dealer in farm products-, that he bought and sold such articles on the market. Interpleader had dealt largely with him in this capacity for several years. Interpleader had no knowledge that any of the hay in controversy was grown on rented property, or that the defendant was plaintiff’s tenant. In our opinion, this was not sufficient to put interpleader upon inquiry as to whether any of this hay was grown upon plaintiff’s lands.-
The amendment to the statutes, section 6384, reads as follows : “* * * Provided, if any person shall buy any crop grown on demised premises upon which any rent is unpaid, and such purchaser has knowledge of the fact that such crop was grown on demised premises, he shall be liable in an action for the value thereof, to any party entitled thereto, or may be subject to garnishment at law in any suit against the tenant for the recovery of the rent.” This amendment has' reference to the *249recovery of the value for the conversion of the crop, and it amounts to a legislative declaration that if the purchaser has no such knowledge he is not liable for the value. While it is not strictly applicable to the question whether a lien may be enfoi’ced against the crop in the hands of an innocent purchaser for value, it is nevertheless indicative of a policy which bears upon this question and which is strongly persuasive that there should be no embarrassment upon the bona fide sale, purchase and interchange of agricultural products which now enter so largely into commercial transactions. It may be stated generally that it is against the policy of the law to hamper personal property, which so readily passes from hand to hand, with liens not of a public nature. There is no provision made in the statute for public notice of a landlord’s lien, and it is fair to assume that, in the absence of general notice, it was intended that there should be knowledge binding upon the purchaser.
The landlord’s lien does not depend upon contract, it is a charge fixed by statute and it ought not to be assumed that it was intended to permit such charge to place an embargo upon the transfer of so large a portion of the personal property of the country. The law favors an innocent purchaser, and without some affirmative legislation showing an intention to take from him that protection with which he is favored in other matters of a commercial nature, both by our statutes and the common law, the lien of the landlord should not be made an exception. There is no necessity under existing law, for allowing an exception. The landlord is amply protected. He has had ample remedies provided for him. If the tenant is about 'to remove the crop from the premises, or has removed it, the landlord may attach it. He is doubtless given these rights partly on the idea that by a removal and sale to bona *250fide purchasers his lien would be lost. In this day of easy and quick transit of freight, when a tenant may be his own shipper to the market centers of this state, it would be a matter of vast inconvenience to allow the distant landlord at any time within a period of eight months to follow the property into the hands of innocent purchasers. It would put an embarrassment upon trade which ought not to be allowed, unless plainly expressed. The question, unaffected by a similar statute to the amendment we have above set out, has met with different conclusions. But we believe that, on principle, the views we have expressed are sound. They are supported by 1 Jones on Liens, secs. 577, 578. Also by Scarfe v. Stovall, 67 Ala. 237. The principle is also ably maintained in Smith v. Shell Lake, 68 Wis. 89; as well as in Thornton v. Carver, 80 Ga. 397, where it is said: “Landlords generally are on or near the rented premises and have ^better opportunities to look after their rights and interests than purchasers' would ordinarily have if the latter were charged with notice of secret liens upon the property purchased. Cotton is almost like bank bills, promissory notes or bonds, passing by delivery, in the due course of trade, through different hands. Under the custom prevailing in this state, the purchaser in most cases does not see the owner of the cotton. It is shipped from a distance over the railroads from the owner to the warehouseman, and the purchaser deals exclusively with the latter. G-enerally it would be impracticable, or almost impossible, for the purchaser to ascertain whether the cotton was grown upon rented premises, or whether it is subject to liens of this character or not.”
We have refrained from commenting upon a number of cases where the decision for or against the proposition we here maintain has been influenced by ■ provisions of statutes not found here. After a careful *251scrutiny of all the points made by counsel against the judgment we have concluded .that they can not be allowed to overturn the result arrived at below. The judgment will, therefore, be affirmed.
with the concurrence of the other judges,